DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DANIEL KEVIN ROSS,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D15-2978

                              [May 25, 2016]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Elizabeth A. Metzger, Judge; L.T. Case No. 94-1100 CFA.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, and Daniel Kevin Ross, Raiford, for
appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.   Thompson v. State, 589 So. 2d 1013, 1014 (Fla. 2d DCA
1991).

TAYLOR, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.